DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 4/23/2021 are as follows:
	Claims 1, 4-6, and 9-12 are amended,
	Claim 13 is canceled,
	Claims 1-12 are currently pending. 
Claim Objections
3.	Claims 10-12 are objected to because of the following informalities:  
a.	Claim 10 recites “a cooling system” in line 2, and should recite --the cooling system--. 
a.	Claim 10 recites “the axle” in line 5, and should recite --transmission of the axle--. 
b.	Claim 11 recites “the first line” in line 3, and should recite --the first flow line--.
c.	Claim 12 recites “a cool side of a cooling system” in line 1 and should recite –the cool side of the cooling system--.
d.	Claim 12 recites “a first flow line” in lines 2-3, and should recite --the first flow line--. 
e.	Claim 12 recites “a the cooling system” in lines 4-5, and should recite --the cooling system--. 
--- Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a three way valve” in line 4, which is indefinite as it is unclear whether it is referring to the three way valve already established or a different one. In view of the specification it would appear to be referring to the same valve and will in interpreted as --the three way valve--. 
Claim 11 recites “wherein the three way valve is connected to the first flow line” in lines 1-2, however, claim 10 of which claim 11 depends recites the first flow line is connected to the coolant pump, the one or more on-board units and a three way valve” in lines 3-4. Thus this limitation is indefinite as it is unclear how it further limits the claims.  
Claim 12 recites “which outgoing flow line is connected to a hot side” in line 4 which is indefinite as it is unclear as to what “which” is referring to. For examining purposes the limitation will be interpreted as --wherein the outgoing flow line is connected to a hot side--. 
Claim 12 recites “wherein the second flow line goes via the coolant pump and the one or more on-board units to the axle” in lines 5-6, which is indefinite as it is unclear to 
e.	Claims 11-12 are rejected to on the basis of their dependency on claim 10. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawlinson (U.S. Patent Publication No. 2016/0318409).

Regarding Claim 1, Rawlinson discloses a method of thermal management of a transmission of an axle (229, as this element may be the “gearbox assembly”) of an electrical vehicle (¶0001, figs 11 and 12), comprising using coolant of a cooling system of the vehicle to pick-up heat losses from one or more on-board units (101) by having the coolant to pass through the one or more on-board units before passing through the transmission of an axle (by serially connecting 225 and 241, ¶0039), and selectively by-pass the transmission of an axle by means of a three-way valve (1103) used to control the operation mode (¶0046), and wherein the one or more on-board units comprises a battery (¶0033). 

	Regarding Claim 2, Rawlinson further discloses wherein the thermal management has three different operation modes including a heating mode (when 225 and 241 are serially 

	Regarding Claim 3, Rawlinson further discloses wherein in the heating mode (when 225 and 241 are serially connected and the coolant completely bypasses the transmission via 1103 as this would heat the transmission) the coolant is made to go in a closed circuit through the one or more on-board units (101) and the transmission of the axle (229, via being serially connected, see ¶0039).

	Regarding Claim 4, Rawlinson further discloses wherein in the cooling mode (when the coolant only partially bypasses the transmission via 1103, as this would cool the transmission) the coolant is divided into a flow going via the transmission of the axle (229) and a flow going direct to an outgoing flow line (see annotated fig 12 below).

	Regarding Claim 5, Rawlinson further discloses wherein in the mode for normal driving (when the coolant does not bypass the transmission at all, as this can take place during normal driving) the coolant is lead through the transmission of the axle (229).

	Regarding Claim 6, Rawlinson discloses a method of thermal management (figs 11 and 12) of a transmission of an axle (229, as this element may be the “gearbox assembly”) of an electrical vehicle (¶0001, figs 11 and 12), comprising using coolant of a cooling system of the 

	Regarding Claim 7, Rawlinson further discloses wherein water is used as the coolant fluid (¶0036).

	Regarding Claim 9, Rawlinson discloses a circuit used in a method of thermal management (figs 11 and 12) of a transmission of an axle (229, as this element may be the “gearbox assembly”) of an electrical vehicle (¶0001, figs 11 and 12), comprising using coolant of a cooling system (201, 225, 241) of the vehicle to selectively pick-up heat losses from one or more on-board units (227) comprising flowing the coolant through the one or more on-board units, and to selectively pass through the one or more on-board units (227, via 1101/1103, see ¶0046), wherein the cooling system comprises a coolant pump (229), the one or more on-board units, a three way valve (1101) and the transmission of the axle, wherein the one or more on-board units comprises an electric machine (as it is an electric motor, see ¶0037).

	Regarding Claim 10, Rawlinson further discloses wherein an incoming flow line (see annotated fig 11 below) is connected to a cool side (201) of the cooling system (201, 225, 241, connected via chiller 203 and loop 241) of the vehicle, wherein the incoming flow line is 

    PNG
    media_image1.png
    829
    645
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    772
    599
    media_image2.png
    Greyscale

	


Regarding Claim 11, Rawlinson further discloses wherein the three way valve (1101) is connected to the first flow line, an outgoing flow line (see annotated fig 11 below) and a third flow line (1105) going to the transmission axle (229, via the second flow line), wherein the three way valve (1101) is placed in the first line (see annotated fig 11 below) downstream of the coolant pump (229) and the one or more on-board units (227), and wherein the outgoing flow 

    PNG
    media_image3.png
    829
    656
    media_image3.png
    Greyscale

	Regarding Claim 12, Rawlinson further discloses wherein the three way valve (101) is connected to the incoming flow line (see annotated fig 11 below) from the cool side (201) of a cooling system (201, 225, 241) of the vehicle, to a first flow line (see annotated fig 11 below) and to a third flow line (1105), wherein the first flow line is diverted to the second flow line (see annotated fig 11 below) and an outgoing flow line (see annotated fig 11 below), wherein the outgoing flow line is connected to a hot side (241) of the cooling system of the vehicle and wherein the coolant from the second flow line goes via the coolant pump and the one or more on-.


    PNG
    media_image4.png
    829
    656
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson as applied to claim 1 above, and further in view of Ishimaru et al. (U.S. Patent Publication No. 2016/0105083, “Ishimaru”).

Regarding Claim 8, Rawlinson discloses all previous claim limitations. However, Rawlinson does not explicitly disclose wherein oil is used as the coolant fluid. Ishimaru, however, discloses a circuit (fig 1) wherein oil may be used as the coolant fluid (¶0083). Ishimaru teaches that this can used in place of water (¶0083), such as used in Rawlinson. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rawlinson to use oil as the coolant rather than water in order to optimize the heat exchange efficiency of the coolant fluid. 

Response to Arguments
10.	Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 6-7) that Koshijima does not use the heat dissipation of the power electronics to heat the transmission. However, this limitation is not found in the claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Koshijima is no longer being relied upon, rather Rawlinson is now being relied upon to teach the limitations of the independent claims. 
b.	Applicant argues (page 7) that the heater 33 of Koshijima was wrongly equated 
c.	Applicant argues (pages 6-7) that Tokozakura fails to teach the limitations of the heating mode. However, Tokozakura was not relied upon to teach the heating mode found in claims 2 and 3. Rather, Tokozakura was only relied upon to reject claims 1 and 8.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763